DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on 9/1/2022 to the non-final Office action of 6/1/2022 is acknowledged. The Office action on currently pending claims 1-13 and 15-21 follows.
	
Drawings

The drawings are objected, because Fig. 4A and 4B are presented as the photographs and contain solid black shadings. Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. See 37 CFR 1.84(b)(1), MPEP § 608.02. Also, the use of the solid black shadings areas are not permitted. See 37 CFR 1.84(m). 
In order to avoid abandonment of the application, Applicant must make these above drawing changes. No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the Applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

Claims 2 and 16 are objected to because of the following informalities: ungrammatical clause is recited in both claims: “feeding posts comprises [sic] a graded porosity”. The “porosity” is a property of material, not a structural component. Therefore said “feeding posts” cannot comprise the “graded porosity”, but can have (exhibit) one (e.g., “feeding posts have (exhibit) a graded porosity”). 
Appropriate corrections are required. Applicant’s cooperation is requested in correcting any additional errors of which Applicant may become aware in the claims.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claim recites the limitation “single-phase cooling”.  There is insufficient antecedent basis for this limitation in the claim, since only the “two-phase” cooling has been positively set forth in the parent claim 1 (i.e., “two-phase cold plate”).

Claim Rejections - 35 USC § 102/103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-11, 15, 17, 20, and 21, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/ 0239395 to Joshi et al. (hereafter “Joshi”, cited in IDS) or, in the alternative, under 35 U.S.C. 103 as obvious over Joshi in view of US 2013/0032311 to Bhunia et al. (hereafter “Bhunia”).
Regarding claims 1, 10, 11, 17, and 21, as best understood, Joshi discloses a power electronic system comprising: a two-phase cold plate (Fig. 1, 3, and annotated Fig. 1 below) and one or more electronic devices thermally coupled to the two-phase cold plate (par. [0002]-[0004], [0029], [0031], etc.), wherein the two-phase cold plate comprises: a manifold body (20, 30) comprising a fluid inlet and a fluid outlet each fluidly coupled to a fluid pathway housed within the manifold body, wherein a single-phase cooling is inherently provided by the cooling fluid flowing within the fluid passageway; a vaporization structure housed within the manifold body such that the fluid pathway is disposed over the vaporization structure, the vaporization structure provides two-phase cooling (par. [0002]-[0004], [0029], [0031], etc.) and comprises a cavity cover, a porous surface (32), a vapor cavity disposed between the cavity cover and the porous surface, and one or more porous feeding posts (35) extending through the vapor cavity between the cavity cover and the porous surface (32), wherein: the one or more porous feeding posts fluidly coupled [sic] the fluid pathway with the porous surface (32) of the vaporization structure; and the porous surface comprises a plurality of nucleation sites (inherently present pores) configured to induce vaporization of a cooling fluid and facilitate vapor flow into the vapor cavity of the vaporization structure (the pores would inherently promote vaporization, thus serving as nucleation sites).
Alternatively, Bhunia discloses (Fig. 4) the nucleation cites (410, 420) formed in the porous wick structure (400) in order to promote phase change (boiling) heat transfer (par. [0022], [0025], [0026]).
Since the inventions of Joshi and Bhunia are from the same field of endeavor (phase change cooling of electronic devices), the purpose of the nucleation sites taught by Bhunia would be recognized in the invention of Joshi.
It would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have provided the nucleation cites in the porous surface of Joshi according to the teachings of Bhunia, in order to promote phase change (boiling) heat transfer, thus enhancing overall cooling efficiency (Bhunia, par. [0022], [0025], [0026]).
Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
                                                                                                                    See next page →

    PNG
    media_image1.png
    544
    1024
    media_image1.png
    Greyscale

Regarding claim 4 Joshi discloses that the cavity cover (40) of the vaporization structure comprises a porous media (par. [0023]).
Regarding claim 6, Joshi as modified by Bhunia discloses that at least a portion of the vaporization structure comprises sintered metal particles, a metal inverse opal (MIO) structure, or a combination thereof (Joshi, par. [0024]; Bhunia, Par. [0023], [0024], [0028]).
Regarding claims 7, 8, 15, and 20, Joshi discloses a vapor outlet pathway (at (42)) fluidly coupling the vapor cavity of the vaporization structure with the fluid pathway (Fig. 1), wherein the vapor outlet pathway and the fluid pathway form an interface at a vapor opening (42) and a selective membrane (40) is disposed at the vapor opening (Fig. 1).
Regarding claim 9, Joshi discloses a fluid pathway separator (25) disposed within the fluid pathway between a top surface of the two-phase cold plate and the vaporization structure thereby defining an upper fluid pathway (22) and a lower fluid pathway (between (22) and (40)), wherein the lower fluid pathway is fluidly coupled (via (42)) to the vaporization structure (see annotated Fig. 1 above or below).
Regarding claim 10, Joshi discloses that the one or more porous feeding posts (35) extend through the vapor cavity between the cavity cover and the porous surface.

Claim Rejections - 35 USC § 103

Claims 2, 3, and 16, are rejected under 35 U.S.C. 103 as being unpatentable over Joshi alone or, alternatively, over Joshi as modified by Bhunia.
Regarding claims 2, 3, and 16, Joshi alone or, as modified by Bhunia, disclose all as applied to claims 1 and 11, respectively, but do not disclose that the one or more porous feeding posts comprise a graded porosity such that a porosity at an interface between the one or more porous feeding posts and the fluid pathway is greater than a porosity of the one or more porous feeding posts at the porous surface.
It would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have provided any optimal suitable ranges of porosity for said feeding posts in Joshi or in Joshi-Bhunia combination, including as claimed, in order to achieve desired rate of cooling fluid entry into the one or more porous feeding posts and also to achieve desired capillary pressure, thus achieving desired cooling efficiency, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 105 USPQ 233. Also, it has been held that discovering an optimum value of a result (the result(s) are: desired rate of cooling fluid entry into the one or more porous feeding posts, desired capillary pressure, and desired cooling efficiency) effective variable (the variable is the porosity level) involves only routine skill in the art.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Joshi taken alone or, alternatively, as  modified by Bhunia, as applied to claim 1 above, and further in view of US 7, 874, 347 to Chen.
Regarding claim 5, Joshi taken alone or, as  modified by Bhunia, disclose all as applied to claim 1 above, and further that the cavity cover comprises a pathway facing surface opposite a cavity facing surface (see annotated Fig. 1 above or below); the pathway facing surface faces the fluid pathway and the cavity facing surface faces the vapor cavity (see annotated Fig. 1 above or below), but do not disclose: that a hydrophilic layer is intermittently disposed on the pathway facing surface of the cavity cover such that surface regions aligned with the one or more porous feeding posts are free of the hydrophilic layer.
Chen discloses a hydrophilic layer (40) formed on the wick (30) of the heat pipe (1) to enhance capillarity of the wick (col. 2, ll. 13-14).
Since inventions of Joshi, Bhunia, and Chen are from the same field of endeavor (i.e., cooling arrangements with capillary structures), the purpose of the hydrophilic layer taught by Chen would be recognized in the invention of Joshi or Joshi-Bhunia combination.
It would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have intermittently disposed the hydrophilic layer on the pathway facing surface of the cavity cover in Joshi or in Joshi-Bhunia combination, as taught by Chen, in order to predictably adjust / enhance the capillarity of the cover (i.e., so the cooling fluid would traverse the vapor cavity via the porous feeding posts (35) and reach the porous surface (32) while still in liquid form where the cooling fluid would vaporize), thus achieving desired cooling efficiency (Chen, col. 2, ll. 13-14). Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Further, it would have been also obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have disposed said hydrophilic layer at any desired locations and pattern on the pathway facing surface, in order to predictably achieve desired capillarity and cooling efficiency, including so the surface regions aligned with the one or more porous feeding posts are free of the hydrophilic layer, as claimed, since it has been held that rearranging parts of an invention (i.e., of the hydrophilic layer) involves only routine skill in the art.  See In re Japikse, 86 USPQ 70; In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
	
Claims 12, 13, 18, and 19, are rejected under 35 U.S.C. 103 as being unpatentable over Joshi taken alone or, alternatively, as  modified by Bhunia, as applied to claim 11 and 17 above, or yet alternatively, as further modified by US 7, 289, 327 to Goodwin et al. (hereafter “Goodwin”).
Regarding claims 12 and 18, Joshi taken alone or, as  modified by Bhunia, discloses (see Fig. 3 and annotated Fig. 1 of Joshi below) all as applied to claims 11 and 17 above, and further that the two-phase cold plate comprises an top surface opposite a bottom surface, the fluid pathway is disposed between the vaporization structure and the top surface, the vaporization structure is disposed between the fluid pathway and the bottom surface; and the one or more heat generating devices comprise one or more high heat components coupled to the bottom surface / bonding substrate (30) of the two-phase cold plate (see the “heat source” on Fig. 3 and par. [0002]-[0004], [0029], [0031], etc.), but does not disclose: one or more low heat components coupled to the top surface of the two-phase cold plate.
It would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have disposed the low and high heat components at any desired locations around the cold plate of Joshi taken alone or, as modified by Bhunia, including as claimed, in order to provide effective cooling for said components and to adapt the cold plate for a specific application in which effective cooling of multiple different heat generating devices / components is desired, since it has been held that rearranging parts of an invention (i.e., proper positioning of the heat generating components / components) involves only routine skill in the art. See In re Japikse, 86 USPQ 70; In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
                                                                                                             

    PNG
    media_image1.png
    544
    1024
    media_image1.png
    Greyscale

	Alternatively, the cold plates with heat generating devices / components coupled to both opposite surfaces thereof have been well-known in related arts before the effective filing date of the claimed invention. 
For example, Goodwin discloses a liquid cooling arrangement (Fig. 3A) in which heat generating devices / components (12, 18) are coupled to bonding substrates (i.e., not labeled vertical members delineating the cavity (26) and enclosing the heat exchanger (32)) on both opposite surfaces of the liquid cooling cold plate (14, 26, 28), in order to provide simultaneous effective cooling therefor.
Since inventions of Joshi, Bhunia, and Goodwin are from the same field of endeavor (liquid cooling arrangements for electronic devices), the purpose of the heat generating devices / components coupled to bonding substrates on both opposite surfaces of the cold plate taught by Goodwin would be recognized in the invention of Joshi or Joshi-Bhunia combination.
It would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have modified to Joshi or Joshi-Bhunia combination by disposing heat generating devices / components on both opposite surfaces of the cold plate, as taught by Goodwin, so the resulting combination would have one or more low heat components coupled to the bonding substrate coupled to the top surface of the two-phase cold plate, as claimed, in order to provide simultaneous effective cooling for the low and high heat components. All claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Furthermore, regarding claim 13, various low and high heat components recited in the claim, Joshi teaches that the high heat component is a power electronics device (par. [0002]). Further, the official notice is taken by the Office that the low and high heat components such as the gate drive devices, capacitors, inductors, power MOSFET’s, transistor MOSFET’s, IGBT’s, RC- IGBT’s, and combinations thereof have been notoriously known and widely used in electronic field of endeavor before the effective filing date of the claimed invention.
Therefore, it would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have selected any of the aforementioned heat producing electronic components in Joshi, Joshi-Bhunia, or Joshi-Bhunia-Goodwin combination, in order to provide effective cooling therefor and to adapt the combination for any specific requirements of a particular application, since all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Regarding claim 19, Joshi as modified discloses that the one or more porous feeding posts (35) fluidly couple the fluid pathway with a porous surface (32) of the vaporization structure; and at least some of the plurality of nucleation sites are disposed in the porous surface (32) below the vapor cavity (inherently present pores) such that vaporization of the cooling fluid occurs in the porous surface, facilitating vapor flow into the vapor cavity of the vaporization structure (the pores would inherently promote vaporization, thus serving as nucleation sites).
Alternatively, Bhunia discloses (Fig. 4) the nucleation cites (410, 420) formed in the porous wick structure (400) in order to promote phase change (boiling) heat transfer (par. [0022], [0025], [0026]).
Since the inventions of Joshi and Bhunia are from the same field of endeavor (phase change cooling of electronic devices), the purpose of the nucleation sites taught by Bhunia would be recognized in the invention of Joshi.
It would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have provided the nucleation cites in the porous surface of Joshi according to the teachings of Bhunia, in order to promote phase change (boiling) heat transfer, thus enhancing overall cooling efficiency (Bhunia, par. [0022], [0025], [0026]).
Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Response to Arguments

Applicant's arguments have been fully considered but they are not persuasive. The gist of the arguments is that, allegedly, “Joshi is directed to a vapor chamber that is a closed system. One of ordinary skill in the art would recognize that a vapor chamber has no fluid inlet and no fluid outlet. Rather, a vapor chamber is a closed system where a working fluid condenses on a condenser surface and evaporates on a evaporator surface in a repeating cycle. (See Joshi, FIG. 7 for an illustration). FIG. 3 of Joshi below shows a closed-system vapor chamber where there is no fluid inlet and fluid outlet. Applicant points to a comparison between FIG. 1 of the Present Application, which has a fluid inlet 123 and a fluid outlet 124 coupled to a coolant pipe system 184, and FIG. 3 of the self-contained and closed system of the vapor chamber 10 with no 
fluid inlet and no fluid outlet. Further, the regions labeled "LIQUID" and "VAPOR" in FIG. 1 of Joshi merely signify the areas where liquid and vapor are present in the vapor chamber, respectively. Because it is a closed system, there is no inlet and outlet. The other references do not appear to teach a fluid inlet, a fluid outlet, and a fluid pathway as recited by the independent claims”.
	The Office disagrees with the aforementioned Applicant’s interpretation of Joshi. The horizontal arrows on Fig, 1 and 3 of Joshi clearly show entrance of the cooling liquid, not a mere “presence” thereof. The par [0031] teaches: “the condensed liquid is supplied to the evaporator 30 laterally from the side of the vapor chamber 10, as will be further described below” (emphasis added). Further, par. [0033] teaches: “As shown with lateral arrows in FIG. 3, another condensed liquid supply channel is formed, defining the lateral supply of the condensed liquid from the side of the vapor chamber 10”. Further, the definition of the term “inlet” is pretty broad, i.e., “a place of admission; entrance” (https://www.dictionary.com/browse/inlet); “a way of entering” (https://www.merriam-webster.com/dictionary/inlet). Similarly, the definition of the term “outlet” is also pretty broad, i.e., “a place or opening through which something is let out” (https://www.merriam-webster.com/dictionary/outlet); “an opening or passage by which anything is let out; vent; exit” (https://www.dictionary.com/browse/outlet). 
	As can be seen, the interpretations of the Office of the “inlet” and “outlet” in Joshi (as depicted on the annotated Fig. 1 and on Fig. 3 and explained in par. [0031]-[0033], etc.) is perfectly in line with the aforementioned dictionary definitions. The fact that the system of Joshi is a vapor chamber that is a closed system does not preclude presence in it of the “inlet” and “outlet” as mere places “of admission” or “exit” of the cooling liquid. Claim 1 is broader than argued.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835